          Case 1:18-cv-09910-SDA Document 95 Filed 03/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Mejia Mendez, et al.,                                                       3/10/2020

                                Plaintiffs,
                                                               1:18-cv-09910 (SDA)
                    -against-
                                                               ORDER
 Sweet Sam’s Baking Company LLC, et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On January 24, 2020, an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 84.) On March 9, 2020, the parties submitted their

proposed settlement agreement. (ECF No. 94.) Having reviewed the proposed settlement, the

Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The Court also finds that Plaintiffs’ attorneys’ fees are fair and reasonable. See

Fisher v. SD Prot. Inc., 948 F.3d 593, 602 (2d Cir. 2020). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs, except as may be

stated in the settlement agreement.

SO ORDERED.

DATED:         New York, New York
               March 10, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
